DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 06/30/2022.  Claims 1-42 are pending in this application and have been considered below.

3.	The claim interpretation under 35 USC 112(f) of claim 41 is acknowledged by the applicant.  Therefore, the examiner’s claim interpretation under 35 USC 112(f) of claim 41 is unchanged.  See last office action mailed on 03/30/2022 for details.

4.	Applicant arguments regarding the rejection under 35 U.S.C. 102(a)(2) as being anticipated by QI et al. (US 20220014329) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: Qi does not disclose or suggest at least the features of "measuring the first on demand PRS from the first set of base stations in the first band; measuring periodic PRS from a second set of base stations operating in a second band; and sending, to a positioning entity, positioning measurements of at least the first on demand PRS and the periodic PRS," as recited in independent claim 1.
	Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  In abstract QI teaches “A method for transmitting a positioning reference signal, PRS, by a base station operating a cell in a 5G New Radio, NR, wireless communication system. The method comprising: determining a resource allocation from time and frequency resources of the cell for the transmission of the PRS; and transmitting the PRS using the determined resource allocation.” 
In paragraph 0091, QI teaches “For example, PRS and data/control transmissions can be separated in frequency. In particular, PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs.”
In paragraph 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic.”
In paragraph 0073, QI teaches “n periodic allocation, resources may be periodically allocated to the transmission of PRS so that a fixed amount and identity of resources are allocated to the transmission of PRS by a gNB per period of time. The periodic resource allocation may be explicitly configured by upper layers e.g. LPP/RRR/MAC CE or the periodicity can be broadcast in system information (e.g. in the physical broadcast channel (PBCH)). Alternatively, details of the periodic resource allocation may be implicitly determined based on characteristics of the system/cell, for example, bandwidth, gNB type etc (i.e. cell-specific configuration), with the required configuration hardcoded into a UE or provided upon registering with a 5G NR network.”
In paragraph 0134, QI teaches “The various different configurable aspects of PRS and the resources used for their transmission set out above may be used to provide appropriate positioning functionality to the UEs of a 5G NR network. The specific resource configurations for the transmission of uplink and downlink PRS described above may be determined by one or more a serving gNB, a group of gNBs, and higher layer entities in the 5G network, and may be done for example, periodically, on-demand, or based on another suitable trigger.”
In figure 4 below, QI shows a method of receiving  positioning reference signals and also transmitting the positioning reference measurement (reporting) to a serving base station.  In paragraph 0137-0141, QI teaches “At step 402, the UE identifies resources that have been allocated to the transmission of the PRS. The identification may be based on information derived via one or more of the mechanisms described above, for example, the information may be received via higher layer signaling, received via DCI, received via a broadcast channel, or derived from characteristics of the cell and/or UE. The resource allocation has been configured by the serving gNB, possibly in conjunction with one or more gNBs, in accordance with one or more of the approaches set out above. The identified resources may be resources allocated to transmission of PRS for the serving gNB or the gNB and/or one or more other (i.e. neighbouring) gNBs.” “At step 404, the UE receives the positioning reference signal via the resources identified in step 402. The receiving may include receiving PRS from the one or more gNBs the resource configuration of which were determined in step 102.”  At step 406, once the PRS have been received, the UE determines a position measurement based upon the received PRS. For example, the UE may calculate the OTDOA of the received PRS.”  “At step 408, the UE transmits the determined position measurement to the serving gNB.”  “Although four steps have been illustrated in FIG. 4, in some examples one or more steps may be removed or separated in time, and in other scenarios additional steps may be introduced. For example, step 408 may not be necessary in scenarios where the UE itself is performing some form of location determination. Alternatively, one or more additional steps of receiving configuration information from the serving or neighbouring gNB, transmitting a request for transmission of PRS to the gNB, or receiving a calculated location from the serving gNB may be included for example, depending on one or more of: the specific implementation of the system, the characteristics of the UE, and the scenario that it is operating in.”

    PNG
    media_image1.png
    277
    376
    media_image1.png
    Greyscale

	Thus, QI does teach "measuring the first on demand PRS from the first set of base stations in the first band; measuring periodic PRS from a second set of base stations operating in a second band; and sending, to a positioning entity, positioning measurements of at least the first on demand PRS and the periodic PRS," as recited in independent claim 1.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 9-12, 16-21, 29-32 and 36-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by QI et al. (US 20220014329) (hereinafter QI).

    PNG
    media_image1.png
    277
    376
    media_image1.png
    Greyscale

	Regarding claims 1, 21 and 41-42:
As shown in figures 1-9, QI discloses a user equipment (UE) (306 in figure 3 and also see figure 9), comprising: 
a memory (930 in figure 9); 
at least one transceiver (920 in figure 9); and 
at least one processor (910 in figure 9) communicatively coupled to the memory (930 in figure 9) and the at least one transceiver (920 in figure 9), the at least one processor (910 in figure 9) configured to: QC203591Qualcomm Ref. No. 203591 47 
cause the at least one transceiver (920 in figure 9) to transmit a first request for a first set of base stations (302 in figure 3) to transmit first on demand positioning reference signals (PRS) in a first band (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”) (See abstract, par 0005, 0020, 0072, 0091) (in par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS)); 
measure the first on demand PRS from the first set of base stations in the first band (see steps 402-408 in figure 4, par 0136-0141); 
measure periodic PRS from a second set of base stations (304 in figure 3) operating in a second band (in par 0073 QI teaches “In periodic allocation, resources may be periodically allocated to the transmission of PRS so that a fixed amount and identity of resources are allocated to the transmission of PRS by a gNB per period of time”) (resources interpreted to be a second band); and 
send, to a positioning entity, positioning measurements of at least the first on demand PRS and the periodic PRS (see steps 402-408 in figure 4, steps 602-604 in figure 6).  

Regarding claims 9 and 29:
QI further discloses receiving an indication that only the first band supports on demand PRS (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  See abstract, par 0005) (par 0020, 0072, 0091) (in par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS).

Regarding claims 10 and 30:
QI further discloses receiving the first request is transmitted on the first band, and the first request being transmitted on the first band indicates that the first request is for the first set of base stations to transmit the first on demand PRS in the first band (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  See abstract, par 0005) (par 0020, 0072, 0091) (in par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS).  

Regarding claims 11 and 31:
QI further discloses receiving wherein the first request is transmitted on the second band (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  See abstract, par 0005) (a particular band interpreted to be the second band).  

Regarding claims 12 and 32:
QI further discloses wherein the first request includes an identifier of the first band (step 602 in figure 4, par 0021, 0149) (resource identification interpreted to be an identifier of the first band.  Par 0149).

Regarding claims 16 and 36:
QI further discloses wherein the UE (306 in figure 3) transmits the first request to each of the first set of base stations (302 in figure 3) (par 0091).  



Regarding claims 17 and 37:
QI further discloses wherein: the UE (306 in figure 3) transmits the first request to a location server or a serving base station (302 in figure 3), and the first request is sent by the location server or the serving base station to each of the first set of base stations (par 0091).  

Regarding claims 18 and 38:
QI further discloses wherein: the first band comprises a first frequency range, a first frequency band, a first component carrier, or a first positioning frequency layer (in par 0091, QI teaches “PRS may be transmitted within a particular band in the cell in which the one or more requesting UEs may operate e.g. within each of their BWPs or a common BWP shared by these UEs”.  A particular band interpreted to be a first frequency band), and the second band comprises a second frequency range, a second frequency band, a second component carrier, or a second positioning frequency layer (in par 0058 QI teaches “low bandwidth devices (i.e. those with a small bandwidth part (BWP)) may require positioning signals to be transmitted in a narrow bandwidth”.  Narrow bandwidth interpreted to be a second frequency band).  

Regarding claims 19 and 39:
QI further discloses wherein: the positioning entity comprises a positioning engine at the UE (see block 406 in figure 4), and the method further comprises calculating a location of the UE (position measurement interpreted to be calculating a location) based on the positioning measurements of at least the first on demand PRS and the periodic PRS (block 406 in figure 4.  In par 0139, QI teaches “At step 406, once the PRS have been received, the UE determines a position measurement based upon the received PRS. For example, the UE may calculate the OTDOA of the received PRS”.  In par 0072, QI teaches “resource allocation for PRS signals may be divided into two general categories in order to increase the flexibility of such allocation: periodic and non-periodic (e.g. on-demand/semi-persistent/aperiodic)”.  Thus, non-periodic positioning reference signals (PRS) interpreted to be on-demand positioning reference signals (PRS)).  

Regarding claims 20 and 40:
QI further discloses wherein the positioning entity comprises a location server or a serving base station (see the base station 302 in figure 3).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2-5 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over QI in view of BITRA et al. (US 20180139763) (hereinafter BITRA).

Regarding claims 2 and 22:
QI discloses all of the subject matter as described above except for specifically teaching transmitting, to a location server, a capability message indicating that the UE can support operation on at least the first band and the second band.
However, BITRA in the same field of endeavor teaches transmitting, to a location server, a capability message indicating that the UE can support operation on at least the first band and the second band (see plurality of frequency bands in table 2 in par 0054-0055) (in par 0054, BITRA teaches “A UE, such as UE 250, 252, or 254, may support all PRS configurations 300 or only some. To indicate which PRS configurations are supported, a UE may provide PRS capability parameters to a location server (e.g., location server 170) as described earlier. Different examples (labelled A to I) of PRS capability parameters are shown in Table 2 that a UE may indicate to a location server. For each PRS capability parameter that a UE may indicate, Table 2 shows the corresponding assistance data comprising PRS configuration parameters that the location server could return to the UE for OTDOA positioning of the UE for a reference cell (or reference cell set) or a neighbor cell (or neighbor cell set) that support the example PRS configurations 300”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use capability parameters as taught by BITRA to modify the PRS transmission of QI in order to indicate a maximum channel bandwidth within which the user equipment can detect PRS signals; receives, from the location server, positioning assistance data including PRS configuration information for a plurality of cells transmitting PRS signals within the maximum channel bandwidth (par 0025) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 3 and 23:
QI discloses all of the subject matter as described above except for specifically teaching receiving, from the location server, assistance information for at least the first set of base stations and the second set of base stations.
However, BITRA in the same field of endeavor teaches receiving, from the location server, assistance information for at least the first set of base stations and the second set of base stations (in abstract, BITRA teaches “The UE then receives from the location server, positioning assistance data including reference signal configuration parameters for each cell of a plurality of cells transmitting reference signals according to the UE supported reference signal bandwidth”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use assistance data (information) as taught by BITRA to enable the UEs to acquire and measure signals and compute a location from the signal measurement (par 0043) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).

 Regarding claims 4 and 24:
QI discloses all of the subject matter as described above except for specifically teaching wherein the assistance information includes locations of at least the first set of base stations and the second set of base stations.
However, BITRA in the same field of endeavor teaches wherein the assistance information includes locations of at least the first set of base stations and the second set of base stations (in abstract, BITRA teaches “The UE then receives from the location server, positioning assistance data including reference signal configuration parameters for each cell of a plurality of cells transmitting reference signals according to the UE supported reference signal bandwidth”.  Plurality of cells interpreted to be the first set of base stations and the second set of base stations).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use assistance data (information) as taught by BITRA to enable the UEs to acquire and measure signals and compute a location from the signal measurement (par 0043) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).
Regarding claims 5 and 25:
QI discloses all of the subject matter as described above except for specifically teaching wherein the assistance information indicates at least a number of the first set of base stations operating in the first band and a number of the second set of base stations operating in the second band.
However, BITRA in the same field of endeavor teaches wherein the assistance information indicates at least a number of the first set of base stations operating in the first band and a number of the second set of base stations operating in the second band (in par 0097, BITRA teaches “At block 704, the location server may determine a plurality of cells transmitting reference signals according to the user equipment supported reference signal bandwidth received at block 702 (e.g., as exemplified by Table 2 previously herein). In an aspect, at least one cell of the plurality of cells may comprise a cell set, where the cell set comprises one wide bandwidth cell and a least one narrow bandwidth cell”).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use capability parameters as taught by BITRA to modify the PRS transmission of QI in order to indicate a maximum channel bandwidth within which the user equipment can detect PRS signals; receives, from the location server, positioning assistance data including PRS configuration information for a plurality of cells transmitting PRS signals within the maximum channel bandwidth (par 0025) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).

Allowable Subject Matter
11.	Claims 6-8, 13-15, 26-28 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, QI does not teach or suggest determining at least a number of the first set of base stations operating in the first band and a number of the second set of base stations operating in the second band based on detecting at least the first on demand PRS and the periodic PRS.
The prior art of record, QI also does not teach or suggest wherein the UE transmits the first request for the first set of base stations to transmit the first on demand PRS in the first band based on a positioning need not satisfied by the periodic PRS transmitted by the second set of base stations.
The prior art of record, QI also does not teach or suggest transmitting a second request for a third set of base stations to transmit second on demand PRS in a third band;QC203591Qualcomm Ref. No. 20359146 measuring the second on demand PRS from the third set of base stations in the third band; and sending, to the positioning entity, positioning measurements of the second on demand PRS.  




Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631